DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument, see Remarks page 4, filed 08/08/2022, with respect to the objection of claim 11 has been fully considered and is persuasive.  The objection of claim 11 has been withdrawn. 
Applicant’s arguments, see Remarks pages 4-8, filed 08/08/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-2, 5-6 and 12 have been fully considered and are persuasive.  The rejections of claims 1-2, 5-6 and 12 have been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, filed 08/08/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 6-11 and 13 have been fully considered and are persuasive.  The rejections of claims 1, 6-11 and 13 have been withdrawn.
Allowable Subject Matter
Claims 1-2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A heat exchanging module comprising: a heat exchanger; a bottle… a stop portion… wherein the stop portion restricts at least one axial movement of the bottle along a longitudinal dimension of said bottle, and comprises at least two projections that are directed radially inwards, and separated from one another by a gap." The closest prior art of record (Kobayashi—US 5,901,573 and Ohkura et al.—WO 2007/141982) discloses a heat exchanger module with many of the limitations claimed, but not including the stop portion having the structure in the arrangement as claimed. Although it is well known to provide a stop portion to secure a bottle to a heat exchanger (Imola et al.—FR 2825459), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the heat exchanger module including the combination of the stop portion in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763